IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11131
                         Summary Calendar



CASEY DEAN CORTHRON,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:99-CV-1768
                        --------------------
                           October 4, 2001

Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Casey Dean Corthron, Texas prisoner # 628843, appeals the

district court’s denial of his motion to voluntarily dismiss his

28 U.S.C. § 2254 application to exhaust his newly discovered

claim.   He argues that he would not be able to refile his § 2254

application without it being considered successive if his current

§ 2254 application were not dismissed without prejudice.

     Corthron learned of the factual predicate of his new claim

no later than August 31, 2000, the date on which he mailed his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11131
                                -2-

motion for voluntary dismissal.   Unless Corthron filed an

“application for State post-conviction or other collateral

review” with respect to this new claim within the past year which

could have tolled the statute of limitations, his claim is now

time barred per 28 U.S.C. § 2244(d)(1).   Corthron did not file

anything in state court in the past year of that nature.

Corthron has made no effort to exhaust his new claim so as to be

able to raise it in another § 2254 application.   Having filed

nothing in state court which could have tolled the limitations

period, Corthron’s new claim is time barred, and the issue

regarding the district court’s denial of his motion to

voluntarily dismiss his first § 2254 application has been

rendered moot.   The judgment of the district court is thus

AFFIRMED.